United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1852
Issued: December 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 23, 2007 denying an additional schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has more than a 10 percent left arm permanent
impairment, for which he received a schedule award.
FACTUAL HISTORY
The case was before the Board on a prior appeal.1 The Board found that appellant had
established a left arm condition resulting from a November 29, 1989 incident involving an
explosion and fire caused by a short circuit. It was noted that appellant submitted a May 7, 1997
report from Dr. Ronald Potash, a surgeon, opining that he had a 27 percent left arm permanent
1

Docket No. 00-1795 (issued October 12, 2001).

impairment. The case was remanded for further development with respect to a schedule award
for the left arm.2
Appellant was referred to Dr. Richard Bennett, a neurologist, for a second opinion
examination. In a report dated December 17, 2001, Dr. Bennett opined that there was no
evidence of a peripheral neuropathy in the left arm and no evidence of any permanent
impairment. By decision dated December 13, 2002, an Office hearing representative set aside a
January 18, 2002 Office decision and remanded the case for resolution of a conflict between
Dr. Potash and Dr. Bennett.
The Office initially referred appellant to Dr. Edgar Kenton, a Board-certified neurologist.
Based on Dr. Kenton’s reports dated May 23 and December 15, 2003 and the review of an Office
medical adviser, a schedule award was issued on April 7, 2004 for a 10 percent permanent
impairment to the left arm. The period of the award was 31.20 weeks from December 15, 2003.
By decision dated November 5, 2004, an Office hearing representative remanded the case
on the grounds that Dr. Kenton had not properly resolved the conflict. The hearing
representative indicated that the conflict was to be resolved by the referee physician, not the
Office medical adviser.
The record indicates that the Office was unable to secure a supplemental report from
Dr. Kenton. Dr. Tim Lachman, a Board-certified neurologist, was then selected as a referee
examiner. In a report dated February 22, 2006, he provided a history and results on examination.
With respect to permanent impairment, Dr. Lachman found a five percent impairment based on
“strength left arm,” identifying page 510 of the American Medical Association, Guides to the
Evaluation of Permanent Impairment and Table 16-11. In addition, Dr. Lachman reported a four
percent impairment based on “sensation left index finger” and he referred to page 448 and Table
16-7 of the A.M.A., Guides. He concluded that appellant had a nine percent left arm impairment
or a five percent whole person impairment.
An Office medical adviser reviewed the evidence in a July 16, 2006 report. He noted that
page 510 of the A.M.A., Guides is Table 16-35 and “Dr. Lachman selected five percent which is
appropriate for this chart.” The medical adviser also noted that Dr. Lachman interpreted
Table 16-7 to find a four percent left arm impairment.
By decision dated July 31, 2006, the Office determined that appellant was not entitled to
an additional schedule award for the left arm. It found that the weight of the evidence was
represented by Dr. Lachman.
Appellant requested an oral hearing before an Office hearing representative which was
held on December 11, 2006. In a decision dated February 23, 2007, the hearing representative
affirmed the July 31, 2006 decision.

2

The Board also affirmed a November 24, 1997 schedule award decision for a 19 percent permanent impairment
to the right arm.

2

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.3 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.4
ANALYSIS
The Office found that Dr. Lachman, the physician selected as a referee physician to
resolve a conflict under section 8123(a) of the Act,5 provided a rationalized medical opinion that
represented the weight of the evidence. Dr. Lachman, however, provided no explanation as to
how he applied the referenced tables in the A.M.A., Guides.
The referee physician cited page 510 and Table 16-11 with respect to a strength
impairment. Table 16-11 is found at page 484 and provides a grading classification based on the
identification of the affected nerves and the maximum impairment under Tables 16-13
through 16-15.6 The Table on page 510 is Table 16-35, which provides arm impairments for
strength deficits “from musculoskeletal disorders based on manual muscle testing of individual
units of motion of the shoulder and elbow.”7 As the A.M.A., Guides explains, the impairment
ratings are derived by multiplying the maximum relative value of each unit of motion by the
percentage of severity of strength deficit found by manual muscle testing. To apply the table the
physician must identify the shoulder or the elbow, the motion involved and then determine the
impairment based on the severity of the deficit, either 5 to 25 percent or 30 to 50 percent. To the
extent that Dr. Lachman was applying Table 16-35, he provided no explanation as to how the
table was applied. While the Office medical adviser briefly stated five percent was “appropriate”
under Table 16-35, Dr. Lachman did not indicate whether he was using the shoulder or the
elbow, what motion was involved or the severity of the deficit. The Board finds that
Dr. Lachman did not provide an adequate explanation as to how he determined a strength deficit
impairment.
3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
4

A. George Lampo, 45 ECAB 441 (1994).

5

5 U.S.C. § 8123(a) provides that, when there is a disagreement between the physician making the examination
for the United States and the physician of the employee, a third physician shall be appointed to make an examination
to resolve the conflict. There was a disagreement in this case between Dr. Bennett and Dr. Potash regarding a left
arm permanent impairment.
6

A.M.A., Guides 484, Table 16-11.

7

Id. at 510, Table 16-35. The table indicates that the severity of the deficit is derived from the same principles
used in Table 16-11.

3

With respect to sensory deficit in the left index finger, Dr. Lachman referred to Table 167, which provides digit impairments for sensory losses in the index, middle and ring fingers.8
Again, he did not provide any explanation as to how the table was applied. It is, as noted, a table
that provides impairment ratings for the finger and, therefore, Tables 16-1 and 16-2 would have
to be used to convert the impairment to an upper extremity impairment.9 Table 16-7 requires the
physician to identify whether the sensory loss is transverse or longitudinal, total or partial,
involves the ulnar or radial nerves (or both) and the percent of digit length affected.
Dr. Lachman did not provide any relevant explanation as to application of Table 16-7.
The Board finds that Dr. Lachman did not provide a rationalized medical opinion that
properly resolves the issue as to the degree of impairment to appellant’s left arm. When the
Office obtains an opinion from an impartial medical specialist for the purpose of resolving a
conflict in the medical evidence and the specialist’s opinion requires clarification or elaboration,
the Office must secure a supplemental report from the specialist to correct the defect in his
original report.10 The case will be remanded to the Office to secure a rationalized opinion on the
issue presented. After such further development as the Office deems necessary, it should issue
an appropriate decision.
CONCLUSION
The medical evidence from Dr. Lachman is of diminished probative value on the issue
presented and is not sufficient to resolve the conflict in the medical evidence.

8

Id. at 448, Table 16-7.

9

Id. at 438, 439.

10

Raymond A. Fondots, 53 ECAB 637 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 23, 2007 and July 31, 2006 are set aside and the case
remanded for further action consistent with this decision of the Board.
Issued: December 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

